Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:

Center Clinical Laboratory, DATE: February 15, 1996

Petitioner,

Docket No. C-95-160
Decision No. CR411

-vo-

Health Care Financing
Administration.

DECISION ON REMAND

Background

The procedural history of this case is contained in my
prior decision, CR358 (1995), and in the decision of the
appellate panel of the Departmental Appeals Board, DAB
1526 (1995), which reversed my decision and remanded the
case to me for further proceedings. In its decision, the
appellate panel has set forth the interpretations of the
regulations that govern the outcome of this case. The
appellate panel concluded that I erred in setting aside
the sanctions imposed by the Health Care Financing
Administration (HCFA) on procedural grounds. The panel
determined instead that HCFA had acted properly in
imposing all of the sanctions in question. DAB 1526, at
11 - 20.

In accordance with the appellate panel's directives on
remand, I have evaluated the evidence concerning the sole
factual issue remaining in this case: whether Petitioner
had any condition-level deficiency as determined by the
State surveyors and HCFA. As the appellate panel stated
in the last paragraph of its decision,

(I]f the ALJ determines that Petitioner did

have any condition-level deficiency as

determined by the State surveyors and HCFA,

. . . [t]he ALJ merely has to affirm the principal
sanctions being imposed by HCFA: suspension,
2

revocation, and cancellation of Medicare payments.
The regulations provide, as HCFA here clarified,
that HCFA's decision to revoke [Petitioner's CLIA
Certificate] becomes effective after a hearing
decision by the ALJ upholding HCFA's decision is
issued. [42 C.F.R.] Section 493.1844(d). Moreover,
alternative sanctions, such as a directed plan of
correction, are no longer relevant since they are
designed to prevent the principal sanctions from
going into effect and therefore may themselves
continue in effect only until a suspension or
revocation becomes effective. Section

493.1810(d) (2).

DAB 1526, at 24.

The appellate panel has determined that HCFA acted
properly in imposing all of the sanctions in issue (id.
at 11 - 20), that an affirmation of the principal
sanctions imposed by HCFA depends solely on the existence
of condition-level deficiencies (id. at 24) and the other
sanctions also imposed by HCFA are no longer relevant
(id.). Accordingly, I have reviewed the record as a
whole and now make the following findings material to the
issues on remand.

Findings of Fact and Conclusions of Law

1. During February and March of 1993, the New Jersey
Department of Health, acting as agent for HCFA, surveyed
Petitioner under the Clinical Laboratory Improvement Act
(CLIA). HCFA Exhibits (Exs.) 1, 1b, 127, 128.

2. Between May 27 and June 1, 1993, HCFA imposed various
sanctions under CLIA pursuant to its determination post
survey that Petitioner's deficiencies posed "immediate
jeopardy" to patient health and safety. HCFA Exs. 127,
128; see 42 C.F.R. § 493.2 (definition of "immediate
jeopardy").

3. HCFA's determination of "immediate jeopardy" is not
reviewable in this forum. 42 C.F.R. § 493.1844(c) (6).

4. The principal sanctions HCFA imposed are the
suspension and revocation of Petitioner's CLIA
certification and the cancellation of Petitioner's
approval to receive Medicare payment. HCFA Exs. 127,
128; 42 C.F.R. §§ 493.2, .1806(b), .1807(a).

5. A condition-level deficiency means noncompliance with
one or more requirements identified as "conditions"
3

within subparts G through Q of 42 C.F.R. Part 493. 42
C.F.R. § 493.2.

6. HCFA proved that, during the time of the February -
March 1993 survey, Petitioner had condition-level
deficiencies under 42 C.F.R. Part 493, Subpart H (re
participation in proficiency testing). Pages 4 - 6,
herein.

7. HCFA proved that, during the time of the February -
March 1993 survey, Petitioner had condition-level
deficiencies under 42 C.F.R. Part 493, Subpart J (re the
management of patient tests). Pages 6 - 10, herein.

8. HCFA proved that, during the time of the February -
March 1993 survey, Petitioner had condition-level
deficiencies under 42 C.F.R. Part 493, Subpart K (re
quality control of tests). Pages 11 - 13, herein.

9. HCFA proved that, during the time of the February -
March 1993 survey, Petitioner had condition-level
deficiencies under 42 C.F.R. Part 493, Subpart P (re
quality assurance). Pages 13 - 14, herein.

10. HCFA proved that, during the time of the February -
March 1993 survey, Petitioner had condition-level
deficiencies under 42 C.F.R. Part 493, Subpart M, insofar
as they pertain to the responsibilities of laboratory
directors and supervisors. Pages 13 - 14, herein.

11. HCFA properly imposed principal sanctions against
Petitioner. Findings 4 - 10; DAB 1526, at 24.

Discussion

By way of overview, I note that all of the condition-
level deficiencies alleged and proven by HCFA are inter-
related by facts or logic. See Tr. 347 - 48. I find
persuasive HCFA's use of Petitioner's records to prove
HCFA's contention that Petitioner had incurred condition-
level deficiencies as a laboratory performing tests of
moderate or high complexity.! Petitioner had made its
records available to the surveyors during the February -
March 1993 survey, and the records randomly selected for
review by the surveyors reflected ongoing chaotic,
inconsistent, inadequate, and sometimes aberrant methods

! Petitioner has not disputed that the
regulations governing laboratories performing moderate or
high complexity tests apply to its operations.
4

for performing proficiency tests and patient tests,
identifying patient test specimens and reporting patient
test results, and performing required quality control
procedures. In the absence of any substantive or
credible rebuttal by Petitioner, the nature and extent of
such problems establish that Petitioner had violated the
conditions for performing proficiency tests (Subpart H),
management of patient tests (Subpart J), and quality
control (Subpart K).

Since there is no evidence that Petitioner had taken
meaningful steps to ascertain and correct the foregoing
condition-level deficiencies, it is reasonable to
conclude also that Petitioner has failed to meet the
condition-level requirements for quality assurance
(Subpart P) and for Petitioner's laboratory director and
supervisor to perform their duties as specified by the
regulations (Subpart M). The quality assurance condition
requires the laboratory to ensure the quality of its own
work through a continuing self-monitoring process, and
the condition pertaining to laboratory directors and
supervisors requires that these individuals effectuate
their responsibilities so that proficiency testing,
patient testing, quality control, and other requisite
procedures are implemented in accordance with CLIA
requirements. 42 C.F.R. Part 493, Subparts M and P.
Therefore, the evidence supports the conclusion that if
Petitioner had complied with the conditions for quality
assurance and for its laboratory director and supervisor
to perform their responsibilities as required by the
regulations, Petitioner should not have incurred
condition-level deficiencies for performing proficiency
tests, patient test management, or quality control.

I discuss below the condition-level deficiencies proven
by HCFA on the basis of evidence which I find to be
credible and essentially unrebutted by Petitioner.

A. Petitioner was not in compliance with the condition
of participation governing proficiency testing of
samples.

Subpart H of the regulations sets forth the condition for
the performance of proficiency tests by laboratories
performing tests of moderate or high complexity. 42
C.F.R. Part 493, Subpart H. Proficiency testing is a
system used to check a laboratory's ability to perform
certain patient tests. Tr.:900. Four times each year, a
proficiency testing organization approved by HCFA sends
out a set of five proficiency testing samples of unknown
values to the laboratory for testing by that laboratory.
Tr. 900 - 02. The regulations are specific in requiring
5

that the laboratory: 1) test its proficiency samples in
the same manner as it tests its patient specimens; 2)
test its proficiency samples the same number of times as
it routinely tests patient samples; 3) document the
handling, preparation, processing, examination, and each
step in the testing and reporting of proficiency testing
samples; and 4) maintain, for a minimum of two years, the
relevant records (including the attestation statement
documenting that the proficiency testing samples were
tested in the same manner as patient specimens). 42
C.F.R. § 493.801(b).

During the February - March 1993 survey, the surveyors
analyzed Petitioner's records concerning its performance
of proficiency chemistry tests in 1992. See, e.g., HCFA
Ex. 1 at 33; HCFA Ex. 97; Tr. 899 - 908. The surveyors
concluded that Petitioner was not performing its
proficiency tests in the same manner and with the same
frequency that it was routinely performing its patient
tests. HCFA Ex. 1 at 33. For example, in 25 out of the
27 proficiency chemistry tests reviewed by one surveyor,
Petitioner had tested its proficiency chemistry samples
more than once, even though the results from these
samples were all within the normal range. Tr. 904 - 12.
In contrast, Petitioner did not retest any patient
specimen that had attained a normal result, and
Petitioner did not consistently retest patient specimens
that attained abnormal or odd results. Id. In addition,
by comparing the contents of the proficiency test reports
and the documents Petitioner generated in preparation of
those reports, the surveyors found instances where
Petitioner reported proficiency test results which,
according to Petitioner's work papers, Petitioner had not
attained. Tr. 907 - 08.

There is no logical reason for repeatedly testing
proficiency samples having normal results, especially
when Petitioner appears to know this from its routine
practice of not testing patient specimens more than once
after attaining a normal result. Tr. 906. Nor can
Petitioner's retesting of numerous proficiency samples
having normal results be reconciled with its practice of
failing to retest patient samples even when those patient
samples have very odd or abnormal results. These
disparities in methodologies violate Petitioner's
obligation to conduct its proficiency tests in the same
manner and for the same number of times that it routinely
performs patient tests. See 42 C.F.R. § 493.801(b) and
(b) (2). In addition, the conclusion that Petitioner
violated the recordkeeping requirements of 42 C.F.R. §
493.801(b)(5) is shown by the absence of correlation
between some of the proficiency test results reported by
6

Petitioner and the documents supplied to the surveyors
for review.

Petitioner acknowledges that the regulation governing
proficiency testing requires the laboratory to process
proficiency test samples in the same manner as it does
patient specimens. P. Br. at 14. Nevertheless,
Petitioner argues that it was in compliance, even though
it did not test patient samples and proficiency testing
samples the same number of times. Id. Petitioner argues
that its practice does not violate the regulation.
Petitioner's argument is plainly wrong, however, as 42
C.F.R. § 493.801(b) (2) quite specifically requires that
proficiency samples be tested the same number of times as
patient specimens.

On the basis of the foregoing evidence and the absence of
any credible proof supporting a contrary conclusion, I
find that Petitioner violated the condition for
performing proficiency tests in the manner required by 42
C.F.R. § 493.801.

B. Petitioner was not in compliance with the condition
of participation governing patient test management.

Subpart J of the regulations sets forth the condition for
patient test management in laboratories performing
moderate or high complexity tests. 42 C.F.R. Part 493,
Subpart J. To satisfy this condition, the laboratory
must employ and maintain a system that provides for,
inter alia, the proper identification, preservation, and
processing of patient specimens, and the accurate
reporting of results. 42 C.F.R. § 493.1101. It is
incumbent upon the laboratory to ensure the reliable
identification of patient specimens as they are processed
and tested to assure that accurate test results are
reported. 42 C.F.R. §§ 493.1101, .1107.

The laboratory also must send test reports promptly to
the authorized individual who requested the test. 42
C.F.R. § 493.1109. This means, for example, that the
laboratory should have in place an adequate system for
reporting patient test results in a timely, accurate,
reliable, and confidential manner. 42 C.F.R. §
493.1109(a). The laboratory must make available to the
authorized person who requested the test the "reference"
or "normal" ranges determined by the laboratory, and the
laboratory must develop and follow written procedures for
immediately reporting any imminent life-threatening
results or "panic values" to the authorized individual
who requested the test. 42 C.F.R. § 493.1109(d), (f).
The laboratory must also retain copies of test records
7

and test reports for specified periods of time after the
results are sent promptly to the authorized individual
who requested the test. 42 C.F.R. §§ 493.1107, .1109.
For example, immunohematology test records and reports
must be maintained by the laboratory for at least five
years, and pathology test reports must be retained for a
minimum of 10 years after the date of reporting. Id.

The evidence in this case establishes that Petitioner did
not comply with the condition of participation for
patient test management, for three reasons. First,
Petitioner's practices did not assure the proper
identification of patient specimens. Second, Petitioner
failed to maintain the records required by regulation.
Third, Petitioner did not insure that test results were
promptly reported to the individual that requested them.

1. Petitioner failed to insure that patient
specimens were properly identified.

During their review of Petitioner's records and
practices, the surveyors discovered that Petitioner's
identification of culture plates was inadequate. A
surveyor testified that the markings on the culture
plates indicated only the date the culture was made and
the last three digits of the patient identification
number. Tr. 503, 505 - 07. This identification was
inadequate because, as explained at the hearing, the lab
must have a record system that permits the tracking of a
patient specimen from entry to final report. Tr. 246 -
48. However, the surveyors found it impossible at times
to confirm that patient specimens had been identified
correctly because neither the patients' names nor their
identification numbers had been entered in Petitioner's
work records. HCFA Ex. 1 at 14. Instead, Petitioner
entered in its records only the last one or two digits of
the patients' identification number, which, in its
entirety, should consist of nine digits containing also
the year, month, day, and sequence in which Petitioner
had logged in the physician's request for testing the
specimen. Id. Even though Petitioner routinely entered
the testing date and date of specimen collection in its
work records, such entries were not adequate for
accurately identifying patients from Petitioner's work
records. Id. Because in several cases specimens were
collected or tested on days that differed from those on
which the doctors gave their orders or when Petitioner
received the specimens, it was not appropriate to
construe the two dates appearing in Petitioner's work
records as the missing digits from the patient
identification numbers. Id.
8

The surveyors found also that Petitioner accepted some
urine specimens in unlabeled containers, which, even if
the patient's name had been written on the lid of the
container, presented the risk of having the contents of
the container associated with the wrong lid and wrong
patient name. Tr. 339 - 43, 351 - 52. Petitioner
admitted that it does not keep all information on the
specimen containers, but it alleges that it maintains all
the necessary information on the request forms, which are
logged in with the specimen. P. Ex. 15 at 3. However,
the request forms and log information reviewed by the
surveyors contradict Petitioner's allegations.
Petitioner's records reveal that Petitioner: 1) failed
to include in its accession number system the dates on
which specimens were collected; 2) assigned duplicate
numbers to some specimens; 3) failed to assign
consecutive numbers to specimens collected from one
collection station; 4) omitted the names and addresses of
some physicians who requested tests; and 5) failed to
indicate which of two collection stations the specimens
came from. Tr. 249 - 89.

2. Petitioner failed to keep adequate records of
its test results.

In addition to its inadequate identification of patient
specimens, Petitioner also was not in substantial
compliance with the regulation's recordkeeping
requirements under the patient test management condition.
For example, Petitioner's supervisors were unable to
produce any work records to support the parasitology
results it reported for 1992. Tr. 415 - 17; HCFA Ex. 1
at 12 - 13. The regulations require such records to be
kept for a minimum of two years. 42 C.F.R. § 493.1107.
Moreover, even though Petitioner produced its 1993 work
records for parasitology, its recordkeeping systems or
techniques were so defective that the surveyor was not
able to track various specimens from their accession
report to the actual work records. Tr. 415 - 17.

Another surveyor described similar unsuccessful attempts
to establish a correlation between Petitioner's
immunohematology reports and actual work records. Tr.
915 - 17. Petitioner is required to maintain
immunohematology records for a minimum of five years. 42
C.F.R. §§ 493.1107, .1109. During the February - March
1993 survey, the surveyor randomly selected for review
the records and reports for 10 patients tested during a
three-month period during 1992. Tr. 915 - 17. She could
not find the actual work records for five of the these 10
patients. Id.
9

Even though Petitioner later submitted a "quality control
book" (P. Ex. 6), purporting to substantiate the
performance of the tests for all 10 patients, the
surveyor noted several reasons for doubting the truth of
the information contained in the book. First, the book
was submitted only after Petitioner had received notice
of the deficiencies. Tr. 918. Moreover, the tests in
issue were done manually and not on machines. Tr. 926.
Even if a quality control test should have been run on
these types of tests, a laboratory should not do a
quality control test on actual patient specimens, because
a quality control test involves working with samples of
known values, whereas actual patient specimens have
unknown values. Tr. 918 - 22, 926, 928. The surveyor
noted also that the contents of the "book" later produced
by Petitioner is highly suspect in that it coincides in
all respects with the information the surveyor examined
in the laboratory, except that it also has information
pertaining to the other five patients (and only the five
other patients) in issue for the same time period. Tr.
918 - 22. The surveyor's observations are well-reasoned
and persuasive. By contrast, the testimony introduced by
Petitioner in defense of the existence of the "book" and
its contents appears contrived and conveniently self-
serving. See Tr. 937 - 42; P. Ex. 15 at p. 4.

3. Petitioner failed to report test results in a
timely and accurate manner.

I found persuasive also HCFA's conclusion that Petitioner
failed to meet the timely test reporting requirements of
Subpart J. One surveyor testified from the review of
Petitioner's records that some tests were completed
within 48 hours, but Petitioner took four days to report
those results. Tr. 530 - 35. With respect to the
requirement for reporting "panic values" or results
having life-threatening implications, HCFA showed that
Petitioner's records do not contain notations of what
action, if any, was taken on the reporting of "panic
values." Tr. 314. Even if Petitioner had written
policies in place for providing prompt notice of "panic
values" to doctors or other authorized individuals who
requested the tests, Petitioner's agents and employees
did not appear to follow any consistent procedures when
they were obligated to report life-threatening results.
Tr. 311 - 12. The surveyors found also many instances
where Petitioner failed to report abnormal or spurious
tests and inaccurately reported patient results. Tr. 318
- 39; HCFA Ex. 1 at 32.

Through the testimony of at least one of its witnesses,
HCFA acknowledged the various possibilities that may have
10

accounted for the grossly abnormal patient test results
reviewed during the survey: a bad test system, bad
specimens, or patients who were truly very ill. Tr.

889 - 90, 893. However, as also discussed below, if the
abnormal results were due to a bad test system or bad
specimens, Petitioner took none of the remedial actions
required by the regulations. Similarly, if the abnormal
test results accurately reflected the serious illness of
patients, Petitioner failed to contact the doctors in the
manner required by Subpart J. Tr. 890 - 91. In fact, the
records reviewed by the surveyors show that, in several
instances, abnormal results appear to have been
deliberately deleted from patient reports. Tr. 892 - 95.

HCFA's evidence shows also that Petitioner was reporting
incorrect and incomplete normal ranges, in contravention
of the regulatory requirement that pertinent "reference"
or normal ranges, as determined by the laboratory
performing the tests, be made available to those who
order or will utilize the tests. 42 C.F.R. §
493.1109(d); HCFA Ex. 1 at 20 - 23. At the hearing, one
of HCFA's witnesses testified that Petitioner reported
incorrect normal ranges for potassium in its chemistry
test results. Tr. 876 - 78. Petitioner's failure to
report the normal range of tests correctly or completely
is seen also in its reporting of only the normal ranges
for males in certain tests where the normal ranges are
gender-dependent. HCFA Ex. 1 at 22. I agree with
HCFA's interpretation that the regulation, in requiring
that the pertinent normal or "reference" ranges be made
available, means that the correct ones be made available.
See 42 C.F.R. § 493.1109(d).? Petitioner did not prove
its assertions that it reported "accepted medical ranges"
and used a "medically accepted formula" in calculating
the patient test results. See P. Ex. 15 at 5.

For the foregoing reasons, I conclude that HCFA has
proven that Petitioner had condition-level deficiencies
in the management of patient tests.

2 The reporting of incorrect and incomplete
normal ranges shows also that Petitioner violated the
conditions of quality control and quality assurance,
discussed below.
11

Cc. Petitioner was out of compliance with the condition
of participation governing quality control for labs
performing moderate or high complexity tests.

Subpart K of the regulations contains the requirements
that must be satisfied by laboratories performing tests
of moderate or high complexity in order to meet the
condition of quality control. 42 C.F.R. Part 493,
Subpart K. Quality control refers to techniques for
measuring the accuracy of tests by performing the tests
on materials for which the correct values are known. fr.
353 - 54. Under the regulations, a laboratory must
establish and follow written quality control procedures
for monitoring and evaluating the quality of the
analytical testing process of each method to assure the
accuracy and reliability of patient tests and results.

42 C.F.R. § 493.1201(b). As especially relevant to this
case, the regulation is specific that the laboratory must
perform and document its control procedures using at
least two levels of control materials each day of
testing. 42 C.F.R. § 493.1202(c) (4). In addition, the
laboratory must take remedial actions when appropriate
and document such remedial actions. 42 C.F.R. §§
493.1219, .1221.

In order to ascertain the validity of Petitioner's
quality control data, the surveyors chose to review the
control records for Petitioner's platelet testing system,
automated complete blood count (CBC) system, and
chemistry profiling system. HCFA Ex. 1 at 24. At the
very basic level, the surveyors found that many of
Petitioner's control results were illegible, and no
control results were recorded on some days. Tr. 366 -
68; HCFA Ex. 1 at 24. These facts support the conclusion
that Petitioner was not performing the required control
tests on each day of testing.

At the hearing, one of HCFA's witnesses detailed the
various problems found in the review of Petitioner's
control data for platelet testing system. Tr. 362 - 92.
She explained the significance of the information
contained in control product inserts provided by the
manufacturer, which list the true or target values for
the control material of a particular batch within a
particular lot. Tr. 357 - 58, 368 - 72. Petitioner's
control records for platelet testing were aberrant in the
following respects: 1) the recurrence of a few specific
values; 2) the appearance of the same two Low Level
control values in 12 out of 15 instances; 3) the
recurrence of consecutive identical sets of Normal Level
and High Level control results within a short period of
time; and 4) the absence of corresponding changes in the
12

High Level control values reported by Petitioner when the
lot number and target levels of the platelet controls
changed. HCFA Ex. 1 at 24 - 26; Tr. 372 - 92. Based on
these and like problems in Petitioner's control records,
I agree with the surveyors' conclusion that Petitioner's
quality control system for platelet testing was
unsatisfactory. HCFA Ex. 1 at 24 - 26.

The surveyors concluded also that Petitioner's quality
control of its CBC test system was unsatisfactory because
the accuracy of Petitioner's control data in this area
could not be verified, for several reasons. HCFA Ex. 1
at 26. At the hearing, one of the surveyors explained
the workings of a Coulter Counter analyzer, which
performs the CBC tests for Petitioner and should
automatically print out dates and sequence numbers. Tr.
395 - 98. However, the analyzer printouts provided by
Petitioner did not have the dates or proper sequence
numbers, and Petitioner had discarded the carbon copies
of its original analyzer printouts. Tr. 398 - 401; HCFA
Ex. 1 at 26. In addition, the information on the
originals was very difficult to read. Id. Without
sequencing numbers, there was no way for the surveyors to
know when the control data were generated: whether they
were generated on certain days and used for other days,
or generated on each day of patient testing as required
by the regulations. Tr. 399 - 400. Even though the
surveyor could not be certain whether Petitioner had
falsified its CBC control data, she testified that
laboratories have been known to generate multiple copies
of control results on a day when their analyzer is
operating properly, so that these control results could
be used on other days when their equipment is not
operating properly or when they do not care to run
control tests. Tr. 402 - 04. This testimony underscores
the importance of having verifiable control data in order
to satisfy the condition for quality control.

In the area of patient chemistry testing, the surveyors
discovered that Petitioner was calculating certain
results incorrectly, and was not investigating or
correcting problems that produced spurious test values.
See HCFA Ex. 1 at 20 - 23. Petitioner was using the
wrong formula to calculate low density lipoprotein (LDL),
which caused the wrong results to be reported. HCFA Ex.
1 at 22 - 23; Tr. 567 - 77. Petitioner could not
identify a reference source for the single normal LDL
range it was reporting for both sexes. Petitioner
claimed to have been relying on the same range reported
by the previous laboratory owner for the LDL tests. HCFA
Ex. 1 at 22; Tr. 565 - 68.
13

In addition, the surveyors found frequent instances of
biased results in the small sample of Petitioner's
records randomly selected for review. HCFA Ex. 1 at 21;
Tr. 542 - 62. That is to say, instead of finding patient
values equally distributed around the mean of the normal
range for a particular test (i.e., 50 percent above and
50 percent below), the surveyors found higher percentages
of results at either above the mean to create a positive
bias, or at below the mean to create a negative bias.
Thus, due to such biases, Petitioner was obtaining an
unusually high percentage of abnormal values. HCFA Ex. 1
at 21.

Even though Petitioner's records provided repeated
indications of possible malfunctioning of its test
systems or equipment (e.g., Tr. 389 - 92, 893),
Petitioner undertook no remedial action as required by
the regulations. Instead, Petitioner likely deleted
information from its test reports by manually overriding
certain machine generated data that reflected the
existence of its systemic or equipment problems. Tr. 893
- 95.

This and like evidence of record prove that Petitioner
failed to satisfy the condition of quality control.

D. Petitioner's deficiencies in proficiency testing,
patient test management, and quality control demonstrate
that Petitioner failed also to comply with the conditions
of participation governing quality assurance and those
governing laboratory directors and supervisors.

Subpart P of the regulations contains the requirements
for the condition of quality assurance. 42 C.F.R. Part
493, Subpart P. For quality assurance, the laboratory
must have ongoing monitoring and evaluation of its test
management system and quality control system. 42 C.F.R.
§§ 493.1703, .1705. For example, the regulations require
that the laboratory assess its quality control system to
determine whether its corrective actions have effectively
responded to the following: 1) problems identified during
the evaluation of calibration and control data for each
test method; 2) problems identified during the evaluation
of patient test values for the purpose of verifying the
reference range of a test method; and 3) errors detected
in reported results. 42 C.F.R. § 1705. In addition, the
laboratory must document all quality assurance activities
and make such records available to the Department of
Health and Human Services. 42 C.F.R. § 493.1721.

Subpart M of the regulations contains the requirements
for laboratory directors and supervisors to perform
14

certain specified responsibilities. In a laboratory
performing moderate and highly complex tests, a
laboratory director must provide overall management and
direction in accordance with the regulations, and his
responsibilities include ensuring that proficiency test
samples are tested as required under Subpart H, ensuring
that quality control and quality assurance programs are
established and maintained, and ensuring that all
necessary remedial actions are taken and documented. 42
C.F.R. §§ 493.1403, 493.1407, 493.1445. In a laboratory
performing highly complex tests, there must be a general
supervisor whose responsibilities include being
accessible to testing personnel, providing day-to-day
supervision of high complexity testing, and ensuring that
acceptable levels of analytic performance are maintained.
42 C.F.R. §§ 493.1459, 493.1463. In addition, the
general supervisor may be delegated the laboratory
director's responsibility for assuring that all remedial
actions are taken whenever test systems deviate from the
laboratory's established performance specifications and
ensuring that patient test results are not reported until
all corrective actions have been taken and the test
system is properly functioning. 42 C.F.R. §
493.1463(b) (1), (2).

The problems discussed in the earlier sections of this
decision and substantiated in the record support the
conclusion that Petitioner failed to comply with the
conditions for quality assurance and that its laboratory
director and general supervisor failed to perform their
responsibilities in accordance with the regulations.
Because of Petitioner's deficiencies in the areas of
proficiency testing, patient test management, and quality
control, Petitioner's integrity depended upon its
supervisor and director performing their duties properly
and undertaking meaningful quality assurance. Only by
complying with the regulatory requirements for quality
assurance and laboratory directors and supervisors found
in Subparts P and M could Petitioner have begun to
eliminate on its own the continuing systemic problems
found by the surveyors. However, whether it was
Petitioner's noncompliance with Subparts P and M that
caused the condition-level deficiencies under Subparts H,
J, and K, or vice versa, the results were the same:
Petitioner did not conduct the required self-evaluation,
was not ascertaining its own mistakes and problems, and
did not implement any of the necessary remedial actions
through its director or supervisor.

For these reasons, I conclude that Petitioner had failed
to comply with the conditions at 42 C.F.R. Part 493,
Subparts P and M.
15
Conclusion
For the reasons discussed above, I find that Petitioner
was out of compliance with a number of Medicare
Conditions of Participation. I conclude, therefore, that
HCFA was authorized to impose the principal sanctions of

revocation of Petitioner's CLIA certificate and
cancellation of Medicare payments to Petitioner.

/s/
Mimi Hwang Leahy

Administrative Law Judge
